Exhibit 10.1

 

SEcond AMENDMENT TO CREDIT AGREEMENT

 

THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into and
made effective as of June 25, 2020 (the “Effective Date”), by and between LINK
MEDIA HOLDINGS, LLC, a Delaware limited liability company (“Borrower”), and
FIRST NATIONAL BANK OF OMAHA, a national banking association (“Lender”).

 

W I T N E S S E T H :

 

WHEREAS, Borrower and Lender previously entered into that certain Credit
Agreement, dated as of August 12, 2019, as amended by the certain First
Amendment to Credit Agreement, dated as of October 25, 2019, pursuant to which
Lender agreed to make loans and otherwise extend credit to Borrower (as amended
and further amended, restated or modified from time to time, the “Credit
Agreement”); and

 

WHEREAS, the parties desire to amend the Credit Agreement as set forth in this
Amendment.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto agree as follows:

 

1.     Definitions. All capitalized terms used but not otherwise defined herein
shall have the meanings ascribed to them in the Credit Agreement.

 

2.     Amendments.

 

(a)     Section 1.01(b) of the Credit Agreement is hereby modified to read as
follows:

 

(a)     Subject to and upon the terms and conditions set forth herein, Lender
agrees to make, on the Effective Date, in one advance, a term loan (“Term Loan
1”) which Term Loan 1 (i) shall be denominated in Dollars, (ii) is not revolving
and amounts repaid may not then be reborrowed, and (iii) shall not exceed in
aggregate principal amount at any time the Term Loan 1 Commitment.

 

(b)     Section 4.02(b)(ii) of the Credit Agreement is hereby modified to read
as follows:

 

(ii)     Beginning on July 1, 2020, and on the first (1st) day of each
succeeding month thereafter through and including the Term Loan 1 Maturity Date,
principal payments on the outstanding principal balance of Term Loan 1 will be
payable, each in an amount sufficient to fully repay the balance of Term Loan 1
over the applicable Amortization Period.

 

 

--------------------------------------------------------------------------------

 

 

(c)     Section 10.12(c) of the Credit Agreement is hereby modified to read as
follows:

 

(c)     Notwithstanding anything herein to the contrary, (i) the Cure Right
shall not be exercised in more than two fiscal quarters during any fiscal year,
(ii) the Cure Amount shall be no greater than the amount required for purposes
of complying with the applicable financial covenants in Sections 9.08, 9.09 or
9.10, (iii) no Indebtedness repaid with the proceeds of an equity issuance or
contribution effected in connection with the exercise of a Cure Right pursuant
to this Section 10.12 shall be deemed repaid for the purposes of calculating the
applicable financial covenants specified in Sections 9.08, 9.09 or 9.10, to the
extent applicable, for the periods for which the cure is being exercised and
(iv) the Cure Right may be exercised no more than five times during the term of
this Agreement. For the avoidance of any doubt, Lender shall not be required to
advance Loans during such time any Event of Default exists that may be cured
with the Cure Right, and until it is cured pursuant to the foregoing, an Event
of Default shall be deemed to exist for all other purposes of this Agreement and
the Credit Documents.

 

(d)     The definition of “Aggregate Commitment” in Section 11 of the Credit
Agreement is hereby deleted in its entirety.

 

(e)     The definition of “Term Loan Availability Cutoff Date” in Section 11 of
the Credit Agreement is hereby amended and restated in its entirety as follows:

 

“Term Loan Availability Cutoff Date” means August 31, 2020.

 

(f)     The definition of “Term Loan 1 Commitment” in Section 11 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

 

“Term Loan 1 Commitment” means $18,060,000.

 

(g)     The definition of “Term Loan 2 Commitment” in Section 11 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

 

“Term Loan 2 Commitment” means $5,500,000.

 

3.     No Further Amendments. Except as expressly provided herein, nothing
contained herein is intended to reduce, restrict or otherwise affect any
warranties, representations, covenants or other agreements made by Borrower.
Except as expressly provided herein, this Amendment is not intended to supersede
or amend the Credit Agreement or any documents executed in connection therewith.
All of the covenants and obligations of Borrower under the Credit Documents are
hereby acknowledged, ratified and affirmed by Borrower, and Borrower
specifically acknowledges and agrees that all Collateral pledged to Lender
secures the Obligations.

 

4.     Representations and Warranties. Borrower hereby represents and warrants
to Lender as follows:

 

(a)     The representations and warranties contained in the Credit Agreement and
the other Credit Documents are true and correct on and as of the date hereof as
though made on and as of this date, except to the extent that such
representations and warranties relate solely to an earlier date;

 

(b)     There exists no Event of Default or Default;

 

 

2

--------------------------------------------------------------------------------

 

 

(c)     The execution, delivery and performance by Borrower of this Amendment
and all other agreements and documents required hereunder have been duly
authorized by all necessary action and do not and will not: (i) result in any
breach of or constitute a default under any indenture, loan or credit agreement
or any other agreement, lease or instrument to which Borrower or Parent is a
party or by which it or its properties may be bound or affected; or (ii) result
in, or require, for the benefit of any person or entity other than Lender, the
creation or imposition of any mortgage, deed of trust, pledge, lien, security
interest or other charge or encumbrance of any nature upon or with respect to
any of the properties now owned or hereafter acquired by Borrower or Parent; and

 

(d)     No authorization, approval or other action by and notice to or filing
with any governmental authority or regulatory body or any person or entity is
required for the execution, delivery and performance by Borrower of this
Amendment.

 

5.     Conditions Precedent. As conditions precedent to the enforceability of
this Amendment, Lender shall have received from Borrower all of the following,
each dated (unless otherwise indicated) such day, in form and substance
satisfactory to Lender:

 

(a)     This Amendment executed by Borrower;

 

(b)     A copy of the separate resolutions of Borrower authorizing the
execution, delivery and performance of the documents to which Borrower is a
party, certified as of the date hereof by a responsible officer of Borrower
together with a certification from such officer that there have been no
amendments, restatements, alterations or modifications to the organizational
documents of Borrower since such organizational documents were last certified
and provided to Lender; and

 

(c)     Borrower shall have paid all out-of-pocket costs and expenses, including
without limitation, attorneys’ fees and expenses, incurred by Lender in
connection with this Amendment and the Credit Documents and all related
documentation, recording or filing fees.

 

6.     Limited Effect. Except as expressly provided herein or contemplated by
this Amendment, the Credit Agreement and the other Credit Documents shall remain
unmodified and in full force and effect. This Amendment shall not be deemed (a)
to be a waiver of, or consent to, or a modification or amendment of, any other
term or condition of the Credit Agreement or any other Credit Document or a
waiver of any Default or Event of Default, (b) to prejudice any right or rights
which Lender may now have or may have in the future under or in connection with
the Credit Agreement or the other Credit Documents or any of the instruments or
agreements referred to therein, as the same may be amended, restated,
supplemented or modified from time to time, or (c) to be a commitment or any
other undertaking or expression of any willingness to engage in any further
discussion with Borrower, any Guarantor or any other Person with respect to any
waiver, amendment, modification or any other change to the Credit Agreement or
the other Credit Documents or any rights or remedies arising in favor of Lender
under or with respect to any such documents.

 

3

--------------------------------------------------------------------------------

 

 

7.     Counterparts. This Amendment may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. An electronic transmission or facsimile
of this Amendment shall be deemed an original and shall be admissible as
evidence of the document and the signer’s execution.

 

8.     Entire Agreement. This Amendment is the entire agreement, and supersedes
any prior agreements and contemporaneous oral agreements, of the parties
concerning its subject matter.

 

9.     Successors and Assigns. This Amendment shall be binding on and inure to
the benefit of the parties and their respective heirs, beneficiaries, successors
and permitted assigns.

 

[The Remainder of this Page Intentionally Left Blank, Signature Page to Follow]

 

4

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date and
year first above written.

 

 

BORROWER:

 

LINK MEDIA HOLDINGS, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Scott LaFoy

 

 

Name: Scott LaFoy

Title: President

 

LENDER:

 

FIRST NATIONAL BANK OF OMAHA

 

                  By: /s/ David S. Erker  

 

Name: David S. Erker

Title: Vice President

 

 

5

--------------------------------------------------------------------------------

 

 

REAFFIRMATION OF GUARANTY

 

Each of the undersigned (each, a “Guarantor”) hereby: (a) acknowledges that each
Guarantor has reviewed and consents to this Amendment on the terms and
conditions set forth herein; (b) acknowledges and agrees that all references to
the “Credit Agreement” and “Credit Documents” contained in the Subsidiaries
Guaranty shall constitute references to the Credit Agreement and Credit
Documents as the same have been amended and may be amended, restated or
otherwise modified from time to time hereafter; (c) acknowledges and agrees that
the Subsidiaries Guaranty has not been discharged to any extent and that Lender
has not waived any of its rights or remedies whatsoever against Borrower or the
undersigned by entering into the Amendment or by any previous action taken by
Lender; (d) ratifies and reaffirms in all respects the Subsidiaries Guaranty,
agrees to be bound thereby, and agrees that the Subsidiaries Guaranty
constitutes the legal, valid and binding obligation of the undersigned
enforceable against each Guarantor in accordance with its terms, subject to
applicable bankruptcy, insolvency reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law;
and (e) acknowledges that no future obligation to obtain the undersigned’s
consent or acknowledgment to Lender’s extending future loans or amending
agreements with Borrower shall be imposed or otherwise implied as a result of
the undersigned having giving this Reaffirmation of Guaranty.

 

 

GUARANTORS:

 

LINK MEDIA ALABAMA, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Scott LaFoy

 

 

Name: Scott LaFoy

Title: President

 

 

 

LINK MEDIA FLORIDA, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Scott LaFoy

 

 

Name: Scott LaFoy

Title: President

 

 

 

LINK MEDIA GEORGIA, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Scott LaFoy

 

 

Name: Scott LaFoy

Title: President

 

 

6

--------------------------------------------------------------------------------

 

 

 

LINK MEDIA MIDWEST, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Scott LaFoy

 

 

Name: Scott LaFoy

Title: President

 

 

 

LINK MEDIA OMAHA, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Scott LaFoy

 

 

Name: Scott LaFoy

Title: President

 

 

 

LINK MEDIA SERVICES, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Scott LaFoy

 

 

Name: Scott LaFoy

Title: President

 

 

 

LINK MEDIA SOUTHEAST, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Scott LaFoy

 

 

Name: Scott LaFoy

Title: President

 

 

 

LINK MEDIA WISCONSIN, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Scott LaFoy

 

 

Name: Scott LaFoy

Title: President

 

 

7